132 F.3d 38
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Abby BACHAIOV, Plaintiff-Appellant,v.John J. CALLAHAN, Acting Commissioner of the Social SecurityAdministration,** Defendant-Appellee.
No. 97-55506.
United States Court of Appeals, Ninth Circuit.
Submitted Dec. 15, 1997.***Dec. 18, 1997.

Appeal from the United States District Court for the Central District of California J. Spencer Letts, District Judge, Presiding
Before SNEED, LEAVY, and TROTT, Circuit Judges.


1
MEMORANDUM*


2
Abby Bachaiov appeals the district court's summary judgment affirming the decision of the Commissioner of the Social Security Administration ("Commissioner") denying Bachaiov's application for disability insurance benefits under 42 U.S.C. § 423.  We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.


3
We review de novo the district court's summary judgment upholding the Commissioner's denial of benefits.  See Jamerson v. Chater, 112 F.3d 1064, 1066 (9th Cir.1997).  The denial of benefits must be affirmed if substantial evidence supports the findings of the administrative law judge ("ALJ"), and the ALJ applied the correct Legal standards.  See id.


4
Bachaiov contends that the ALJ failed to consider the combined impact of all Bachaiov's impairments.  We disagree.  It is apparent from the ALJ's decision that he carefully considered each of Bachaiov's impairments, weighed all the relevant and reliable evidence, and concluded that Bachaiov nevertheless was not disabled because Bachaiov was able to perform her past work as a file and stock clerk.  See 20 C.F.R. § 404.1520(e).


5
Bachaiov also contends that the hypothetical posed to the vocational expert ("VE") was incomplete.  We disagree.  First, the ALJ's hypothetical was complete given the evidence in the record.  See Magallanes v. Bowen, 881 F.2d 747, 756 (9th Cir.1989) (stating that the VE's opinion has no evidentiary value if the assumptions in the hypothetical are not supported by the record).  Second, Bachaiov was permitted to pose her own hypothetical to the VE.


6
Because the ALJ's findings are supported by substantial evidence and the ALJ applied the correct legal standards, the district court's summary judgment is affirmed.  See Jamerson, 112 F.3d at 1066.1


7
AFFIRMED.



**
 President Clinton appointed John J. Callahan to serve as Acting Commissioner of Social Security Administration, effective March 1, 1997.  Therefore, John J. Callahan is substituted for Shirley S. Chater, pursuant to Fed.  R.App. P. 43(c)(1)


**
 * The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4.  Accordingly, appellant's request for oral argument is denied


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3


1
 Bachaiov also contends that the ALJ did not properly develop the record.  Because this issue was not raised before the district court, it has been waived.  See Sandgathe v. Chater, 108 F.3d 978, 980 (9th Cir.1997) (per curiam)